 LAKESIDE HEALTH CENTER 397Life Care Centers of America, Inc. d/b/a Lakeside Health Center and SEIU 1199 Florida, AFLŒCIO, CLC.  Case 12ŒCAŒ22172 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH  On January 17, 2003, Administrative Law Judge George Carson II issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Life Care Centers of Amer-ica, Inc. d/b/a Lakeside Health Center, West Palm Beach, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Susy Kucera, Esq., for the General Counsel. Mark E. Levitt, Esq., of Tampa, Florida, for the Respondent. Dale Ewart, for the Charging Party.  DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge.  The hearing was opened and closed telephonically on December 2, 2002, pursuant to the agreement of all parties, at which time I granted the joint motion of all parties to submit this case by stipulation and received the stipulation and exhibits.  The charge, filed on March 26, 2002, was amended on May 30, 2002.  The complaint issued on August 27, 2002.  The com-plaint alleges that the Respondent violated Section 8(a)(1) and (5) of the National Labor Relations Act by unilaterally discon-tinuing its matching contribution to its 401(k) plan.  The Re-spondent™s answer denies that its conduct violated the Act.  I find that the Respondent did violate the Act as alleged in the complaint.                                                                                                                      1 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(5), we find it unnecessary to rely on the judge™s discussion of contractual waiver of bargaining rights in sec. B of the decision because there was no agreement in effect between the Respondent and the Un-ion at the time of the Respondent™s unilateral change.  On the entire record1 and after considering the briefs filed by the General Counsel and the Respondent, I make the following FINDINGS OF FACT The Respondent, Life Care Centers of America, Inc. d/b/a Lakeside Health Center (the Company), a Tennessee corpora-tion, is engaged in the operation of nursing homes at various locations including its facility in West Palm Beach, Florida, at which it annually derives gross revenues in excess of $100,000 and purchases and receives goods valued in excess of $10,000 directly from points located outside the State of Florida.  The Respondent admits, and I find and conclude, that the Company is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Respondent admits, and I find and conclude, that SEIU 1199 Florida, AFLŒCIO, CLC (the Union), is a labor organiza-tion within the meaning of Section 2(5) of the Act. I.  ALLEGED UNFAIR LABOR PRACTICES A.  Stipulated Facts  The Company operates approximately 260 facilities in the United States and offers various benefits to its employees at those facilities including a 401(k) plan that was established on or about July 1, 1992.  Approximately 16,000 of the Com-pany™s employees are eligible to participate in the 401(k) plan, of which approximately 8000 have chosen to participate.  At the Company™s West Palm Beach, Florida Lakeside facility, as of January 1, 2002, approximately 50 employees were eligible to participate in the plan and approximately 21 were partici-pants. On March 27, 2001, the Regional Director for Region 12 ap-proved a Stipulated Election Agreement pursuant to which an election was held on April 20, 2001, at the Company™s Lake-side facility among employees in the following appropriate unit:  All full-time and regular part-time CNAs, rehabilitation aides, activity aides, housekeeping aides, housekeeping technicians, laundry, dietary aides, dietary cooks, plant maintenance, re-storative CNAs, medical records clerks and floor technicians employed by the Employer at its 2501 Australian Avenue, West Palm Beach, Florida, facility; excluding all other em-ployees including RNs, LPNs, central supply clerks, other technical employees, confidential employees, professional employees, office clerical employees, guards and supervisors as defined by the Act.  The employees selected the Union as their collective-bargaining representative, and on May 3, 2001, the Union was certified.  At all times since May 3, 2001, the Union has been the Section 9(a) exclusive collective-bargaining representative of the employees in the foregoing unit.  In August 2001, the parties began negotiations for a collective-bargaining agree-ment.  Those negotiations were successfully concluded and the  1 The record consists of the 10-page transcript, ALJ Exh. 1, the joint motion, GC Exh. 1, the formal papers, and the Stipulation with Exhs. 2Œ11 attached thereto. 340 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398 parties entered into a collective-bargaining agreement effective 
October 1, 2002. 
The only issue in this proceeding relates to the 401(k) plan 
that was established on July 1, 
1992.  The Company has, since 
July 1, 1992, deducted employee contributions to the 401(k) 

plan from the paychecks of t
hose employees who elected to 
participate in the plan.  From July 1, 1992, until January 1, 
2002, the Company had made a matching contribution in the 
amount of 50 percent of the empl
oyees™ contributions up to the 
first 3 percent of the employees™ earnings for those employees 
who participated in the plan.  This was a companywide plan, 
and the same contributions were made for all 8000-employee 
participants in the plan. 
Section 3.02 of the original 401(k) plan, in pertinent part, 
provided:  The Employer shall contribute . . . an amount equal to a per-

centage of Deferred Cash Contributions made on behalf of the 
Member of the Plan during each payroll period, such percent-
age to be determined each Plan Year by the Board of Direc-
tors as of the last day of the preceding Plan Year.  In no event 
however, shall the Employer Matching Contribution pursuant 
to this Section exceed 50 percent of the first 3 percent of the 
[member™s earnings] . . . each payroll period. 
 The plan was amended on December 19, in 2000 and 2001, but neither of those amendments rela
ted to section 3.02.  On De-cember 28, 2001, the Company 
amended section 3.02 of the 
plan.  The preamble to the amendment states that, ﬁthe Em-
ployer now wishes to amend the 
Plan to provide the Employer 
with discretion in determining the matching contribution under 
the Plan.ﬂ  As amended, the pertinent part of section 3.02 now 
states: 
 The Employer 
proposes to
 contribute . . . an amount equal to 
a percentage . . . of the Deferred Cash Contributions made on 
behalf of the Member during each payroll period, such per-
centage to be determined by the Board of Directors 
from time 
to time and such percentage to be effective until such time as 
determined by the Board of Directors.  
In no event however, shall the Employer Matching C
ontribution pursuant to this 
Section exceed 50 percent of the first 3 percent of the [mem-
ber™s earnings] . . . each payroll period.  [Emphasis added for 
clarity.] 
 On December 28, 2001, the board of directors adopted the 
amendment granting it the authority to determine company 
contributions ﬁfrom time to time,ﬂ and suspended the company 
contribution to the 401(k) plan effective January 1, 2002.  A 
notice stating this was included with employee paychecks and 
posted on the employee bulletin boa
rd at the Lakeside facility 
in early January.  The notice, in pertinent part, states: 
 Effective January 1, 2002, the Employer Matching Contribu-
tion is suspended and will not be
 made again until such time 
as determined by the Board of Directors.ﬂ 
 A letter to all employees from Life Care Chairman and CEO 
Forrest L. Preston dated January 14, 2002, regarding the per-
formance of the Company, reports that preliminary indications 
are that ﬁwe have been fortunate if we have breakeven opera-
tions for the companyﬂ for the past year.  The letter then notes 

that, ﬁduring the year of 2002, 
the employer matching contribu-
tion [for the 401(k) plan] has been suspendedﬂ as a cost saving 

measure, that the action is the ﬁfinancially responsible thing for 
us to implement,ﬂ but that ﬁthe
 corporate contribution will be 
reinstated at the earliest date that it becomes financially viable.ﬂ 
In mid-January 2002, the administ
rator of the Lakeside facil-
ity, Karen DiPiero, 
a stipulated supervisor and agent of the 
Company, held staff meetings with employees at which she 
announced the suspension of matching contributions. 
Although section 3.02, had, prior to December 28, 2001, 
provided that the percentage of the Company™s contribution 
would be determined by the board of directors ﬁeach Plan 
Year,ﬂ the contribution had, at 
all times prior to January 1, 
2002, been the maximum, ﬁfifty percent of the first three per-
cent of the employees™ earnings.ﬂ  (Stipulation, par. 10.) 
In 2001 the stipulation of the parties does not specify the 
date, a description of this bene
fit was distributed to employees 
in a booklet entitled ﬁLife Care 401k Savings Plan Summary 
Plan Description.ﬂ  The summary 
description, at pages 4 and 5, 
informs employees that Life Care
 will make a contribution each 
pay period that, ﬁwill be 50% of the first 3% of pay that you 
contribute as a Deferred Cash Contribution for each pay pe-
riod.ﬂ  Notwithstanding the foregoing, at page 13, the summary 
description states that, ﬁfuture conditions cannot be foreseenﬂ 
and that ﬁLife Care, through its Board of Directors, reserves the 
right to change or terminate this Plan at any time.ﬂ
2After the parties commenced collective-bargaining negotia-
tions in August 2001 and prior to January 1, 2002, the Com-
pany proposed that unit employees receive the same 401(k) 
benefits as nonrepresented em
ployees.  The Union did not 
agree to that proposal.  There was no impasse relating to that 
proposal. Prior to suspending the company matching contribution ef-
fective January 1, 2002, and announcing that suspension to 
employees by the notice included with their paychecks and 
posted on the bulletin board and by the meetings with Adminis-
trator DiPiero, the Company did not notify the Union and ﬁdid 
not offer to bargain with the 
Union specifically about Respon-
dent™s suspension of the 401(k) match or the effect of the sus-
pension of the 401(k) match.
ﬂ  [Stipulation, par. 18.] 
The parties reached agreement on a collective-bargaining 
agreement in September 2002 and, on ratification, it became effective on October 1, 2002.  Article 17 of the agreement pro-

vides that the ﬁEmployer shall continue to make available a 
401(k) program on the same basis as offered to non-represented 
employees of the Employer.ﬂ 
B.  Analysis and Concluding Findings 
The General Counsel, citi
ng various cases including 
Mid-Continent Concrete
, 336 NLRB 258 (2001), enfd. 308 F.3d 859 
(8th Cir. 2002), and Britt Metal Processing
, 322 NLRB 421 
(1996), points out that the Respondent had matched employees™ 
                                                          
 2 The booklet, attached to the sti
pulation as Exh. 8, currently in-
cludes the notice that was distribut
ed in January 2002 advising that 
contributions were suspended.  At 
the time of initial distribution in 
2001, the notice would not have been included since it did not exist 
until 2002.  LAKESIDE HEALTH CENTER 399401(k) contributions at the same level since that benefit was 
extended to them and that, ﬁabsent a different agreement 
reached with the Union, the status quo right of the employees 
represented by the Union was 
that same matching contribu-tion.ﬂ  The General Counsel argu
es that by unilaterally discon-
tinuing the matching contribution, the Respondent violated 
Section 8(a)(5) of the Act. 
The Respondent, citing 
Post-Tribune Co., 337 NLRB 1279 
(2002), argues that it was privileged to change the matching 
contribution because the plan speci
fically authorizes it to do so 
and that suspension of the contribution did not constitute a 
change in the status quo.  
The Respondent does not contend that its action was privileged because it treated represented 

employees in the same manner 
as nonrepresented employees.  
Had it done so, I would have rejected that contention.  
Mid-
Continent Concrete
, supra at 260. 
In Post-Tribune Co., the Board succinctly stated the princi-
ple relating to a unilateral change in the status quo: 
 An employer violates Section 8(
a)(5) and (1) if it makes a uni-
lateral change in wages, hours,
 or other terms and conditions 
of employment without first giving the Union notice and an 
opportunity to bargain.  See 
NLRB v. Katz
, 369 U.S. 736, 743 
(1962).  ﬁ[T]he vice involved in [a unilateral change] is that 
the employer has 
changed
 the existing conditions of employ-
ment.  It is this 
change
 which is prohibited and which forms 
the basis of the unfair 
labor practice charge.ﬂ  
Daily News of 
Los Angeles
, 315 NLRB 1236, 1237 (1994), enfd. 73 F.3d 
406 (D.C. Cir. 1996), cert. denied 519 U.S. 1090 (1997) 
(quoting 
NLRB v. Dothan Eagle
, 434 F.2d 93, 98 (5th Cir. 
1970)).  Therefore, where an employer™s action does not 

change existing conditionsŠthat is, where it does not alter the 
status quoŠthe employer does not violate Section 8(a)(5) and 
(1).  See 
House of the Good Samaritan
, 268 NLRB 236, 237 
(1983).  An established past practice can become part of the 
status quo.  See 
Katz
, 369 U.S. at 746.  Accordingly, the 
Board has found no violation of Section 8(a)(5) and (1) where 
the employer simply followed a well-established past practice.  
See, e.g., 
Luther Manor Nursing Home
, 270 NLRB 949, 959 
(1984), affd. 772 F.2d 421 (8th Cir. 1985); 
A-V Corp
., 209 
NLRB 451, 452 (1974).   
 Id., slip op. at 1Œ2. 
Applying the foregoing principle in that case, the Board 
found that the respondent had ﬁa 
consistent, established practice 
of allocating insurance premiums,ﬂ that the respective percent-
ages of the premiums paid by the company and the employees 
did not change, and thus, the st
atus quo did not change although 
the amount that employees paid 
increased.  In those circum-
stances, the Board held that the status quo did not change and 
that the Respondent did 
not violate the Act. 
Thus, the initial inquiry in this
 case is to determine and iden-
tify the status quo.  The Board™s language in 
TCI of New York
, 301 NLRB 822 (1991), although referring to a bonus rather 
than a 401(k) contribution, is 
instructive in this regard: 
 It is well settled that a bonus paid consistently over a number 
of years is a component of employee wages and a term and 
condition of employment, even though not expressly provided 
for in the bargaining agreement, and that it cannot be unilater-
ally altered or abolished by 
the employer without affording 
the Union notice and an opportunity to bargain.  
Gas Machin-
ery Co.
, 221 NLRB 862, 865 (1975).  Thus, the Respondent™s 
unilateral discontinuation of the 
bonus program constitutes an 
unlawful refusal to bargain unless, as the Respondent con-

tends, the Union has waived its right to bargain over this mat-
ter.  
NLRB v. Katz
, 369 U.S. 736, 743 (1962). 
 I cannot conclude, as argued by the Respondent in this case, 
that its action did not alter the st
atus quo.  In the instant case, 
the Respondent™s 401(k) match in the amount of 50 percent of 
the employees™ contributions, up 
to 3 percent of the employees™ 
earnings, had not varied for 9-1/2 years, since July 1992.  Every 
payroll period for 9-1/2 years the match had been paid.  In 2001 
the Respondent distributed to em
ployees a booklet stating that 
this was the match.  As the 
Respondent argues, the document 
does state that the benefits described are defined by the plan, 
but when stating the benefit, the document does not state that 
the match will be a variable percentage depending on what the 
board of directors decides.  It 
states that the employer™s match 
ﬁwill be 50% of the first 3% of pay that you contribute.ﬂ 
The Respondent™s argument that the ﬁplan . . . authorizes itﬂ 
to determine the matching contribution ignores the obvious fact 

that the plan itself is a creation of the corporation and that the 
matching contribution is controlled by the corporate board of 
directors.  The 401(k) matching contribution was a benefit that the Respondent was not privileged to reduce without notice to 

and bargaining with the Union.  
Britt Metal Processing
, supra at 421.  Even when a benefit plan has been incorporated into a 

collective-bargaining agreement, changes in that plan may not 
be made without notice and 
bargaining unless the language 
incorporating the plan constitutes a ﬁclear and unmistakable 
waiver.ﬂ  See 
Trojan Yacht
, 319 NLRB 741 (1995), and 
Exxon 
Research & Engineering Co.
, 317 NLRB 675 (1995), enf. de-
nied 89 F.3d 228 (5th Cir. 1996).  (Enforcement was denied 
because Exxon Corporation was not a named respondent.  The 
Court of Appeals expressed no opinion regarding the issue of 
waiver.  89 F.3d at 232.) 
The Respondent™s argument might
 well have merit if, over 
the 9-1/2 years that it had extended this benefit to employees, 
the amount of the matching contribution had varied and an 
announcement had been made each January specifying the 
amount that would be matched 
during the forthcoming year.  
There is no evidence of any annu
al announcement.  It is stipu-
lated that there was no variance in the contribution.  The sus-
pension of the matching contribu
tion by the board of directors 
in response to economic circumstan
ces was a discretionary act.  
In Eugene Iovine, Inc
., 328 NLRB 294 (1999), enfd. mem. 242 
F.3d 366 (2d Cir. 2001), in addre
ssing a discretionary reduction 
in employee working hours, the Board stated:  ﬁThe Board and 

the courts have consistently held 
that such discretionary acts are 
. . . ‚precisely the type of ac
tion over which an employer must 
bargain with a newly-certified union.™ﬂ 
The complaint alleges that the Respondent unlawfully dis-
continued matching contributions 
for employees by failing to 
give notice to the Union, or affording it an opportunity to bar-

gain.  The record establishes the violation alleged in the com-
plaint.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400 CONCLUSION OF LAW 
By unilaterally, wit
hout notice to or bargaining with the Un-
ion, suspending its contribution to the 401(k) plan, the Respon-
dent has engaged in unfair labor
 practices affecting commerce 
within the meaning of Section 8(
a)(1) and (5) and Section 2(6) 
and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having unlawfu
lly suspended its contribu-
tion to the 401(k) plan, must make whole all affected employ-

ees by contributing 50 percent of the first 3 percent of pay that 
participating employees made for each payroll period between 
January 1, 2002, and October 1, 2002, the effective date of the 
collective-bargaining agreement into which it entered with the 
Union, plus interest as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Life Care Centers of America, Inc. d/b/a 
Lakeside Health Center, West Palm Beach, Florida, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain collect
ively with SEIU 1199 Florida, 
AFLŒCIO, CLC by unilaterally suspending the Respondent™s 

contribution to the 401(k) plan. 
(b) In any like or related manne
r interfering with, restraining, 
and coercing employees in the ex
ercise of rights guaranteed 
them in Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Bargain in good faith with the SEIU 1199 Florida, AFLŒ
CIO, CLC prior to making any changes in the wages, hours, 

and terms and conditions of employment of employees in the 
following appropriate bargaining unit: 
 All full-time and regular part-time CNAs, rehabilitation aides, 
activity aides, housekeeping 
aides, housekeeping technicians, 
laundry, dietary aides, dietary cooks, plant maintenance, re-

storative CNAs, medical records 
clerks and floor technicians 
employed by the Employer at its 2501 Australian Avenue, 
West Palm Beach, Florida, facility; 
excluding
 all other em-
ployees including RNs, LPNs, 
central supply clerks, other 
technical employees, confidential employees, professional 
employees, office clerical employees, guards and supervisors 
as defined by the Act. 
                                                           
                                                           
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Within 14 days from the date of this Order, rescind the 
unlawfully imposed suspension of matching contributions for 
the period January 1, 2002, until October 1, 2002. 
(c) Make whole all affected employees by contributing 50 
percent of the first 3 percent of
 pay that participating employ-
ees made to the 401(k) plan for each payroll period between 
January 1, 2002, and October 1, 2002,
 with interest, as set forth 
in the remedy section of the decision. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cilities in West Palm Beach, Florida, copies of the attached 
notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Direct
or for Region 12, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since January 1, 2002. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 LAKESIDE HEALTH CENTER 401 WE WILL NOT fail and refuse to bargain in good faith with the SEIU 1199 Florida, AFLŒCIO, CLC prior to making any changes in the wages, hours, and terms and conditions of em-ployment of you who are represented by the Union, and WE WILL NOT unilaterally suspend our contribution to the 401(k) plan. WE WILL NOT in any like or related manner interfere with, restrain, and coerce you in the exercise of rights guaranteed them in Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Or-der, rescind our unlawfully imposed suspension of matching contributions for the period January 1, 2002, until October 1, 2002, and make whole those of you who were affected as set forth in the remedy section of the decision. LIFE CARE CENTERS OF AMERICA, INC. D/B/A LAKESIDE HEALTH CENTER   